Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered July 7, 1993, which, insofar as appealed from, awarded plaintiff temporary exclusive possession of the entire Charles Street house, and denied defendant’s request for attorney’s fees, unanimously affirmed, without costs.
Temporary exclusive possession of the Charles Street house was properly granted plaintiff in view of various "salient facts” (Delli Venneri v Delli Venneri, 120 AD2d 238, 241). Defendant’s request for interim counsel fees was properly denied where the parties’ prenuptial agreement provides that neither would seek or request counsel fees in a separation or divorce proceeding. Concur—Murphy, P. J., Rosenberger, Ross and Nardelli, JJ.